Title: From John Adams to Sarah Wentworth Apthorp Morton, 22 December 1797
From: Adams, John
To: Morton, Sarah Wentworth Apthorp



Madam
Philadelphia December 22d 1797

Last night, while I was thinking it was time for me to retire to rest they Sent me from the Post Office, your elegant Present of Beacon Hill, for which I pray you, Madam to accept of my best Thanks. I had no further thoughts of Slumber to my Eyes, till I had read the whole Preface, Poem and Notes. I shall read it again and again; but the Pleasure I had in the first Perusal of it, has excited an earnest Wish to See the Prosecution of the Plan in the Subsequent Books.
To me, who have Sometimes Seen the Day break, and often the Sun rise, from the Summit of that Mountain, the Title itself is a Sublime and beautiful Poem
The Design is immortalising, in the charming numbers of Philenia, those Events and Characters which have reflected so much honour on her Country within the View of that Scene, well becomes her Genius and does honour to her heart.
With great Esteem and Admiration, I have /  the honour to be, Madam, your /  most obedient and most humble Servant

John Adams